Citation Nr: 0918078	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-36 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 20 
percent disabling for diabetes mellitus, type II.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to 
February 1961 and from April 1962 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004, August 2004, and March 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to an evaluation in excess of 20 
percent disabling for diabetes mellitus, type II, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had exposure to loud noise in service.

2.  The Veteran currently has bilateral hearing loss and 
tinnitus.

3.  There is an approximate balance of competent 
medical/audiological evidence on the question of whether the 
appellant's current bilateral hearing loss is attributable to 
his exposure to loud noise during his active military 
service.

4.  The preponderance of the evidence shows that the current 
tinnitus is not related to noise exposure in service.  

5.  The Veteran is not currently diagnosed with PTSD.

6.  There is no competent medical evidence associating any 
PTSD with the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304, 
3.309 (2008).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  If a chronic 
disorder such as an organic disease of the nervous system is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that his 
current hearing loss is due to his exposure to the loud noise 
of mortar and gunfire in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for bilateral hearing 
loss.  Upon examination at separation from service in March 
1971 the Veteran was not noted to have any hearing loss.

The Board notes that the Veteran was awarded the Combat 
Infantryman Badge.  As such, the Board finds that the Veteran 
was exposed to combat and loud noise in combat.

In June 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) audiological examination, which revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
30
65
70
LEFT
10
10
25
60
45

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 84 percent in the left ear.

The Veteran reported that he was exposed to loud noise in 
service and that he was exposed to occupational noise.

The examiner noted that the Veteran first became aware of his 
hearing loss six years prior to the examination.  The 
examiner reported that a brief review of the Veteran's 
present audiogram demonstrates a bilateral hearing loss 
possibly consistent with noise exposure.  The examiner 
rendered the opinion that it was as likely as not that the 
Veteran's hearing loss was not the result of his military 
duty.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is warranted.  
The results of the audiogram performed in June 2004 reveal 
that the Veteran has a current hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  The Veteran, a recipient of 
the Combat Infantryman Badge, was exposed to loud noise in 
service.  The examiner, in the June 2004 examination report, 
rendered the opinion that the Veteran's hearing loss is 
possibly consistent with noise exposure and that it was as 
likely as not that the Veteran's hearing loss was not the 
result of the Veteran's military duty, which also suggests 
that it is as likely as not that the Veteran's current 
hearing loss is a result of the Veteran's military duty.  As 
such, entitlement to service connection for bilateral hearing 
loss is granted.

B.  Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  The Veteran contends that his current tinnitus is 
due to his exposure to the loud noise of mortar and gunfire 
in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for tinnitus.  Upon 
examination at separation from service in March 1971 the 
Veteran was not diagnosed with any tinnitus.

In June 2004 the Veteran was afforded a VA C&P audiological 
examination.  The Veteran reported that he had a gradual 
onset of tinnitus approximately three years prior to the 
examination.  After examination, the examiner rendered the 
opinion that due to the fact that the onset of the Veteran's 
tinnitus was many years after his discharge from the 
military, it would seem unlikely that the condition was the 
result of his military duty.

Thus, the preponderance of the evidence shows that the 
current tinnitus is not related to noise exposure in service.  
Accordingly, the Board concludes that tinnitus was not 
incurred in or aggravated by active military service.  

C.  Post-Traumatic Stress Disorder.

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran contends that his PTSD is due to his exposure to 
combat in service and notably to his reported killing of an 
enemy soldier.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
disorder, including PTSD.  Upon examination at separation 
from service in March 1971 the Veteran was not diagnosed with 
any psychiatric disorder.

The Veteran's post-service treatment records do not reveal 
any diagnosis of PTSD.  The Veteran's post-service treatment 
records reveal that the Veteran was counseled at a Vet Center 
six times from December 2003 to February 2004.  The records 
indicate that the Veteran had some symptoms of PTSD.  
However, no diagnosis of PTSD was rendered and in a letter 
from the social worker who counseled the Veteran at the Vet 
Center, dated in March 2008, the social worker reported that 
a full assessment of the Veteran had not been completed as he 
had only been counseled a few times.

In June 2004 the Veteran was afforded a VA C&P PTSD 
examination.  The Veteran reported that he had irritability 
and quickly gets angry at the slightest provocation.  He 
stated that he was able to control himself.  The Veteran 
indicated that he had approximately three nightmares each 
year and that he is reminded of his trauma whenever he sees 
colored maps of roadways.  He reported that he did not watch 
combat movies and that he could not go hunting, load a gun, 
or fire a shot.  He stated that he frequently sits with his 
back to the wall and has a high level of vigilance.  The 
Veteran related an incident where he killed a Viet Cong 
soldier and carried the soldier back to show that he had made 
the kill.  After examination the Veteran was diagnosed with 
anxiety and depression, mild and chronic.  The examiner 
stated that PTSD symptoms were only partially present and 
were very infrequent and that the Veteran did not meet the 
Diagnostic and Statistical Manual of Mental Disorders (DSM) 
stressor criteria for a diagnosis of PTSD and that the 
Veteran's symptoms did not support a diagnosis of PTSD.

In light of the evidence, the Board finds that entitlement to 
service connection for PTSD is not warranted.  The Board 
acknowledges that the Veteran was exposed to combat by virtue 
of his Combat Infantryman Badge.  However, the Veteran is not 
currently, and his post-service treatment records do not 
reveal that he has ever been, diagnosed with PTSD.  The 
Veteran's post-service treatment records reveal that the 
Veteran has been counseled on a few occasions for symptoms of 
PTSD; however, neither the notes from the Veteran's 
counseling nor the opinion rendered by the VA examiner in the 
June 2004 examination report reveal a diagnosis of PTSD.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, the Veteran's claim of 
entitlement to service connection for PTSD must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for post-traumatic stress disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in regard to the Veteran's claim of entitlement to 
service connection, the VCAA duty to notify was satisfied by 
way of letters sent to the appellant in December 2003 and 
February 2004 that fully addressed all notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained pertinent VA 
treatment records.  The RO has also obtained the Veteran's 
records of treatment by Dr. M.L. at the Crossville Medical 
Group.  The appellant was afforded a VA medical examination 
in June 2004.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
20 percent disabling for diabetes mellitus, type II, and 
entitlement to a TDIU.

The most recent VA examination evaluating the Veteran's 
diabetes mellitus, type II, was performed four years ago in 
May 2005.  Since that time, in a statement from the Veteran 
dated in September 2005, the Veteran reported that his 
diabetes mellitus continued to worsen.  As such, the Board 
has no discretion and must remand this matter to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his diabetes mellitus, type II, disability.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Review of the claims folder reveals that the Veteran receives 
continuous care for his diabetes mellitus, type II, 
disability at the VA Chattanooga Community Based Outpatient 
Clinic.  The most recent VA medical record, regarding the 
Veteran, associated with the claims folder is dated in March 
2006.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, attempts 
should be made to obtain VA clinical records pertaining to 
treatment that are dated since March 2006.

The Veteran also seeks entitlement to a TDIU.  Since the 
Veteran's claim of entitlement to a TDIU is dependent upon 
the outcome of his claim of entitlement to an evaluation in 
excess of 20 percent disabling for diabetes mellitus, type 
II, the Board finds the issues to be inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Because the issues are inextricably intertwined, the Board is 
unable to review the issue of entitlement to a TDIU until the 
issue of entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus, type II, is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
from March 2006 to the present.

2.  After accomplishing the above 
development, schedule the Veteran for a 
VA examination to evaluate the current 
nature and severity of his diabetes 
mellitus.  The examiner should review the 
claims file, examine the Veteran, and 
fully describe all symptoms and 
manifestations exhibited by the Veteran.  
A complete rationale should be provided 
for any opinions.  The examiner should 
specifically determine whether treatment 
of Veteran's diabetes mellitus requires 
insulin, a restricted diet, and/or 
regulation of activities; the examiner 
should also determine whether the 
Veteran's diabetes mellitus causes 
episodes of either ketoacidosis or 
hypoglycemic reactions that require one 
or two hospitalizations per year or twice 
a month visits to a diabetic care 
provider.  Additionally, the examiner 
should address whether the Veteran has 
any other disabilities that are the 
result of his diabetes mellitus (to 
include peripheral neuropathy of the 
upper and/or lower extremities and 
erectile dysfunction).  The rationale for 
any opinion expressed should be provided 
in a legible report.

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


